Judgment unanimously affirmed. Memorandum: On appeal, defendant asserts that oral and written inculpatory statements made to the police officers should have been suppressed and that prosecutorial misconduct deprived him of a fair trial. Those claimed errors were not preserved for review (see, CPL 470.05 [2]), and we find no reason to exercise our discretion to reach them in the interest of justice (see, People v Thomas, 50 NY2d 467, 471, 473; see also, People v Reed, 110 AD2d 1073). Were we to reach those issues, we would find them to be without merit. (Appeal from judgment of Jefferson County Court, Aylward, J. —arson, second degree, and other charges.) Present — Callahan, J. P., Denman, Boomer, Pine and Davis, JJ.